


Exhibit 10.34

 

OVASCIENCE, INC.

 

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

(Effective as of March 3, 2015)

 

The Board of Directors of OvaScience, Inc. (the “Company”) has approved the
following Non-Employee Director Compensation Policy (this “Policy”) which
establishes compensation to be paid to non-employee directors of the Company,
effective as of January 1, 2015 (“Effective Time”), to provide an inducement to
obtain and retain the services of qualified persons to serve as members of the
Company’s Board of Directors.

 

Applicable Persons

 

This Policy shall apply to each director of the Company who is not an employee
of the Company or any Affiliate (each, a “Non-Employee Director”).  “Affiliate”
shall mean an entity which is a direct or indirect parent or subsidiary of the
Company, as determined pursuant to Section 424 of the Internal Revenue Code of
1986, as amended.

 

Stock Option Grants

 

All stock option amounts set forth herein shall be subject to automatic
adjustment in the event of any stock split or other recapitalization affecting
the Company’s common stock.

 

Annual Stock Option Grants

 

Annually, each Non-Employee Director shall be granted a non-qualified stock
option to purchase 12,000 shares of the Company’s common stock under the
Company’s 2012 Stock Incentive Plan (the “Stock Plan”) on the date of the first
meeting of the Board of Directors held following the Company’s annual meeting of
stockholders.

 

Initial Stock Option Grant For Newly Appointed or Elected Directors

 

Each new Non-Employee Director shall be granted a non-qualified stock option to
purchase 8,650 shares of the Company’s common stock under the Stock Plan at the
first regularly scheduled meeting of the Board of Directors on or after his or
her initial appointment or election to the Board of Directors.

 

Terms for All Option Grants

 

Unless otherwise specified by the Board of Directors or the Compensation
Committee at the time of grant, all options granted under this Policy shall
(i) vest in equal monthly installments at the end of each successive month
following the grant date until the first anniversary of the grant date, subject
to the Non-Employee Director’s continued service on the Board of Directors;
(ii) have an exercise price equal to the fair market value of the Company’s
common stock as

 

--------------------------------------------------------------------------------


 

determined in the Stock Plan on the grant date; (iii) terminate ten years after
the grant date and (iv) contain such other terms and conditions as set forth in
the form of option agreement approved by the Board of Directors or the
Compensation Committee prior to the grant date.

 

Annual Fees

 

Each Non-Employee Directors serving on the Board of Directors and the Audit
Committee, Compensation Committee and/or Nominating and Corporate Governance
Committee, as applicable, shall be entitled to the following annual amounts (the
“Annual Fees”):

 

Board of Directors or
Committee of Board of
Directors

 

Annual Retainer Amount
for Member

 

Annual Retainer Amount
for Chair

 

Board of Directors

 

$

35,000

 

—

 

Audit Committee

 

$

8,000

 

$

15,000

 

Compensation Committee

 

$

5,000

 

$

10,000

 

Nominating and Corporate Governance Committee

 

$

3,750

 

$

7,500

 

 

Except as otherwise set forth in this Policy, all Annual Fees shall be paid for
the period from January 1 through December 31 of each year. Such Annual Fees
shall be paid in one of the following combinations of cash and/or a grant of
common stock under the Stock Plan, at the election of each Non-Employee
Director, as follows:

 

·                  cash in the amount of each Non-Employee Director’s Annual
Fees;

 

·                  such number of shares of the Company’s common stock as is
equal to the full dollar amount of each Non-Employee Director’s Annual Fees (as
calculated below under “Calculation of Shares and Grant Terms”); or

 

·                  any combination of cash or grant of shares of the Company’s
common stock in 25% increments that equals the full dollar amount of each
Non-Employee Director’s Annual Fees (as calculated below under “Calculation of
Shares and Grant Terms”).

 

Election

 

Each Non-Employee Director shall make an annual election on the form provided by
the Company, indicating the combination of cash and/or common stock elected,
prior to December 31 of the year prior to the payment of the Annual Fees.  In
the event that a Non-Employee Director has not submitted his or her election for
the applicable year by December 31, then the election of such Non-Employee
Director shall be deemed to be the same as the election made by such
Non-Employee Director for the prior year, and if no election has been made, then
the Non-Employee Director shall receive all Annual Fees in cash. Each newly
elected or appointed Non-Employee Director shall make an election prior to the
beginning of the next calendar quarter after his or her initial appointment or
election.

 

2

--------------------------------------------------------------------------------


 

Payments

 

Payments payable to Non-Employee Directors shall be paid quarterly in arrears as
of the last business day of each fiscal quarter, provided that (i) the amount of
such payment shall be prorated for any portion of such quarter that such
director was not serving on the Board or a committee and (ii) no fee shall be
payable in respect of any period prior to the date such director was elected to
the Board or a committee.

 

Calculation of Shares and Grant Terms

 

If shares of common stock are to be received as payment, the number of shares 
shall be calculated by dividing the applicable quarterly dollar amount that the
Non-Employee Director has elected to be paid in shares of common stock by the
Fair Market Value (as defined in the Stock Plan) of the shares of common stock
of the Company on the last business day of each fiscal quarter (the “Calculation
Date”) (rounded down to the nearest whole number so that no fractional shares
shall be issued).  The shares shall be automatically and without any further
action required by the Board of Directors issued as of  the Calculation Date.

 

If  the Non-Employee Director ceases providing services on the Board , the
number of shares to be received by a Non-Employee Director shall be calculated
by dividing the applicable prorated quarterly dollar amount that the
Non-Employee Director has elected to be paid in shares of common stock by the
Fair Market Value (as defined in the Stock Plan) of the shares of common stock
of the Company on the last day of  service (rounded down to the nearest whole
number so that no fractional shares shall be issued).  The shares shall be
automatically and without any further action required by the Board of Directors
issued as of such date.

 

Expenses

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Non-Employee Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board of Directors and committees thereof or in connection with
other business related to the Board of Directors.

 

Amendments

 

The Compensation Committee shall periodically review this Policy to assess
whether any amendments in the type and amount of compensation provided herein
should be made and shall make recommendations to the Board of Directors for its
approval of any amendments to this Policy.

 

3

--------------------------------------------------------------------------------
